Citation Nr: 1042714	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-04 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.  

2.  Entitlement to a compensable rating for plantar wart residual 
scars of both feet.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service from July 2001 
to July 2005.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 rating decision by the 
San Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO) that, in pertinent part, denied service 
connection for "episodic neck pain" (claimed as residuals of a 
neck injury), and granted service connection for plantar wart 
residual scars of both feet, rated 0 percent, effective July 3, 
2005.  The Veteran's claims file is now in the jurisdiction of 
the Honolulu, Hawaii RO.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on her part is 
required.  


REMAND

The Veteran's service treatment records (STRs) show multiple 
complaints of neck pain.  March 2005 STRs reveal treatment for 
cervical neck pain worsened after a car accident in which she was 
rear-ended at a stop sign; X-rays revealed some straightening of 
the cervical spine but were otherwise normal.  On January 2006 VA 
examination, the Veteran denied any current treatment or 
medication for her neck pain.  The diagnosis was neck pain, with 
episodic pain ranging from 4 to 6 (on a scale to 10).  

The rating decision on appeal denied service connection for a 
neck disability based on a finding that the "medical evidence of 
record did not show a chronic disease or disability subject to 
service connection".  [See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), aff'd in part, vacated and remanded in part on 
other grounds, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain 
alone without a diagnosed or underlying malady or condition is 
not a disability for which service connection may be granted).]  
However, subsequent (September 2006) VA treatment records show 
that the Veteran has been seen, and treated with prescription 
medication, for chronic neck stiffness and pain, suggesting that 
she may indeed have some underlying pathology to account for her 
neck pain.  Another VA examination to resolve this question is 
necessary.   

Regarding the claim for a compensable rating for plantar wart 
residual scars of both feet, on January 2006 VA examination, the 
examiner found three minute (1mm) scars on each foot (residual 
from plantar wart cryosurgery in service); the Veteran reported 
that she had not had any problems with the scars.  On May 2007 VA 
examination, the examiner found the scars to be stable and non-
tender.  

In October 2010 correspondence the Veteran's representative 
asserted that the Veteran's scars have increased in severity, and 
are manifested by tenderness in both feet.  In light of the 
allegation of increased severity, and that more than three years 
have lapsed since the last VA examination for this disability, a 
contemporaneous examination to assess the current severity of the 
scars is necessary.  

Notably, as the appeal seeking an increased rating is from the 
initial rating assigned with the award of service connection, 
"staged" ratings are for consideration.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify 
all sources of treatment and/or evaluation 
she has received for neck and foot scar 
complaints since her separation from service, 
and to provide any releases needed to secure 
records of any such private evaluation and/or 
treatment.  The RO should obtain for the 
record copies of the complete clinical 
records of all such evaluation and/or 
treatment from the identified sources.  If 
any records sought by the RO from a private 
provider identified by the Veteran are not 
received upon the RO's request, she should be 
so advised, and reminded that ultimately it 
is her responsibility to ensure that such 
records are received.  Regardless of the 
Veteran's response, the RO should secure for 
association with the claims file updated (to 
the present) copies of the complete clinical 
records of all VA treatment and evaluations 
the Veteran has received since January 2007.  

2.  The RO should then arrange for the 
Veteran to be examined by an orthopedist to 
determine whether she has a chronic neck 
disability, and if so its likely etiology.  
The Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Based on review of the record 
and examination of the Veteran, the examiner 
should provide opinions responding to the 
following:   

(a)	Does the Veteran have pathology (a 
chronic neck disability) underlying her 
complaints of neck pain?  If so, what is 
the nature (medical diagnosis) of such 
disability?

(b)	For each chronic neck disability 
diagnosed, please indicate whether it is 
at least as likely as not (a 50 percent or 
better probability) that such is related 
to her service.  The examiner must explain 
the rationale for the opinions.  

The examiner must explain the rationale for 
all opinions.

3.  The RO should also arrange for an 
examination of the Veteran's feet by an 
appropriate medical provider to determine the 
current severity of her service-connected 
plantar wart residual scars of both feet.  
Her claims folder must be reviewed by the 
examiner in conjunction with the examination.  
The examiner should note the locations and 
dimensions of the scars on each foot, whether 
they are deep or superficial, whether they 
are unstable, and as to each whether they are 
painful or cause any impairment of function 
(if so, the related functional impairment 
must be described in detail).  

The examiner must explain the rationale for 
all opinions.

4.  The RO should then readjudicate the claim 
(to include consideration of the possibility 
of "staged" ratings for the foot scars, if 
indicated).  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and her representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

